TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-18-00043-CV



   Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                  Attorney General of the State of Texas, Appellant

                                                v.

                                   Allen Sena, Inc., Appellee


           FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-17-006148, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING


                            MEMORANDUM OPINION


PER CURIAM

               On February 22, 2019, we abated this cause pending an opinion from the Texas

Supreme Court. Attorneys for appellee Allen Sena, Inc. now seek to withdraw as counsel. The

motion that they seek to file complies with rule 6.5, and appellee has not expressed any objection

to the motion. See Tex. R. App. P. 6.5. We therefore reinstate the appeal, order the motion to

withdraw filed, grant the motion to withdraw, and again abate the case pending the Texas

Supreme Court’s resolution of EBS Solutions, Inc. v. Hegar, No. 18-0503.

               We direct appellants to notify this Court of the Texas Supreme Court’s decision

by filing a letter with this Court within 30 days of that decision becoming final, though appellee

may so inform the Court and the Court may reinstate the appeal on its own motion. Upon

reinstatement of the appeal, this Court will permit briefs, if needed, addressing the effect of the
supreme court’s decision in EBS according to the following schedule: appellants’ supplemental

brief will be due thirty days after the reinstatement, appellee’s supplemental brief will be due

thirty days after the date on which appellants file their supplemental brief, and appellants’

supplemental reply brief (if any) will be due twenty days after the date on which appellee files its

supplemental brief.    These supplemental briefs must not exceed 7,500 words if computer

generated, and 25 pages if not. A party who perceives the need for additional brief length may

request an expansion of its limits through established procedures. See Tex. R. App. P. 9.4(i).



Before Chief Justice Rose, Justices Goodwin and Kelly

Abated

Filed: October 18, 2019




                                                 2